PER CURIAM.
On January 23, 1952, this court rendered a decree, reversing, annulling and setting aside the judgment of the trial court and remanded this cause to the district court to be tried on the merits.-
Since that- time, both plaintiffs and defendants hávé filed applications for a rehearing. The plaintiffs in their application for a rehearing have called our -attention to the fact that in our decree rendered, we made no mention as to whether or not the temporary Writ of Injunction, granted by the district court, enjoining the said defendants from taking any proceedings, either civil or criminal, against the plaintiffs, under the provisions of Ordinance number 3-1951, adopted by the Police Jury of Vernon Parish, on February 12, 1951, would remain in effect until the matter was disposed of by final judgment. We did not intend to reverse that part of the judgment of the lower court, but merely overlooked that provision of the judgment appealed from.
Therefore for the above and -foregoing reasons, the decree rendered by this court on January 23, 1952, reversing the judgment of the lower court and remanding the case to said court' to be tried upon the merits, should be amended, maintaining the-preliminary Writ of Injunction, granted by said district court and same to remain in-full force- and effect until this case is tried and disposed of upon the merits, and as amended, the original judgment of this court is hereby reinstated and made the judgment of this court, and the Applications for a Rehearing made herein be denied.
Original judgment reinstated as amended herein and Applications for a .Rehearing denied.